DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7-13, 17, 18. and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsao et al. (US 2020/0091146) (hereafter Tsao146).
Regarding claim 1, Tsao146 discloses a semiconductor device structure, comprising: 
a substrate 102 (Fig. 1B, paragraph 0020) having a first fin structure 110a (Fig. 1B, paragraph 0024); 
a first source/drain structure 128a (Fig. 3G, paragraph 0044) over the first fin structure 110 (Fig. 3G); 
a first dielectric layer 134 (Fig. 3G, paragraph 0046) over the first source/drain structure 128a (Fig. 3G) and the substrate (not shown in Fig. 3G but see 102 in Fig. 1B); 
a first conductive contact structure 145 (Fig. 3G, paragraph 0057) in the first dielectric layer 134 (Fig. 3G) and over the first source/drain structure 128a (Fig. 3G); 
a second dielectric layer 142 (Fig. 3G, paragraph 0060) over the first dielectric layer 134 (Fig. 3G) and the first conductive contact structure 145 (Fig. 3G); and 
a first conductive via structure (146 and 148 in Fig. 3G, paragraph 0058) passing through the second dielectric layer 142 (Fig. 3G) and connected to the first conductive contact structure 145 (Fig. 3G), wherein the first conductive via structure (146 and 148 in Fig. 3G) has a first substantially strip shape (see 150a in Figs. 3G and 2B) in a top view of the first conductive via structure.  
Regarding claim 2, Tsao146 further discloses the semiconductor device structure as claimed in claim 1, wherein the first conductive via structure (146 and 148 in Fig. 3G) is in direct contact with the first conductive contact structure 145 (Fig. 3G).  
Regarding claim 4, Tsao146 further discloses the semiconductor device structure as claimed in claim 3, wherein the first conductive contact structure 145 (Fig. 3G) is in direct contact with the first source/drain structure 128a (Fig. 3G).  
Regarding claim 5, Tsao146 further discloses the semiconductor device structure as claimed in claim 1, wherein a width (vertical length of 150a in Fig. 2B) of the first conductive via structure 150a (Fig. 2B) is greater than a length (horizontal length of 150a in Fig. 2B) of the first conductive via structure 150a (Fig. 2B) in the top view of the first conductive via structure, and a width direction (vertical direction in Fig. 2B) of the first conductive via structure 150a (Fig. 2B) is substantially perpendicular to a longitudinal axis (horizontal direction in Fig. 2B) of the first fin structure 110a (Fig. 2B).  
Regarding claim 7, Tsao146 further discloses the semiconductor device structure as claimed in claim 1. further comprising: a first conductive line 170 (Fig. 3G, paragraph 0065) over the first conductive via structure (146 and 148 in Fig. 3G) and the second dielectric layer142 (Fig. 3G),  wherein the first conductive line 170 (Fig. 3G) is electrically connected to the first source/drain structure 128a (Fig. 3G) through the first conductive contact structure 145 (Fig. 3G, paragraph 0057) and the first conductive via structure (146 and 148 in Fig. 3G).  
Regarding claim 8, Tsao146 further discloses the semiconductor device structure as claimed in claim 7, wherein a width (vertical length of 150a in Fig. 2B) of the first conductive via structure 150a (Fig. 2B) is greater than a length (horizontal length of 150a in Fig. 2B) of the first conductive via structure 150a (Fig. 2B) in the top view of the first conductive via structure, and a width direction (vertical direction in Fig. 2B) of the first conductive via structure 150a (Fig. 2B) is substantially perpendicular to a sidewall (horizontal sidewall of 170 in Fig. 2B) of the first conductive line 170 (Fig. 2B) close to the first conductive via structure 150a (Fig. 2B).  
Regarding claim 9, Tsao146 further discloses the semiconductor device structure as claimed in claim 7, wherein the substrate 102 (Fig. 1B) further has a second fin structure 110b (Fig. 1B, paragraph 0023), and the semiconductor device structure further comprises: a second source/drain structure (left 128b in Fig. 5F, paragraph 0043) over the second fin structure 110b (Fig. 5F), wherein the first dielectric layer 134 (Fig. 5F) is further over the second source/drain structure (left 128b in Fig. 5F), and the first conductive line 170 (Fig. 5F) is further electrically connected to the second source/drain structure (128b in Fig. 5F).  
Regarding claim 10, Tsao146 further discloses the semiconductor device structure as claimed in claim 9, wherein the first fin structure 110a (Fig. 5F) is connected to the second fin structure 110b (Fig. 5F).  
Regarding claim 11, Tsao146 further discloses the semiconductor device structure as claimed in claim 9, further comprising: a second conductive contact structure (left 145 in Fig. 5F, paragraph 0057) in the first dielectric layer 134 (Fig. 5F) and over the second source/drain structure (left 128b in Fig. 5F), wherein the second dielectric layer 142 (Fig. 5F) is further over the second conductive contact structure (left 145 in Fig. 5F); and a second conductive via structure (left 146 and left 148 in Fig. 5F, paragraph 0058) passing through the second dielectric layer 142 (Fig. 5F) and connected to the second conductive contact structure (left 145 in Fig. 5F), wherein the second conductive via structure (left 146 and left 148 in Fig. 5F) has a second substantially strip shape (see 150b in Figs. 5F and 2B) in a top view of the second conductive via structure.  
Regarding claim 12, Tsao146 further discloses the semiconductor device structure as claimed in claim 11, wherein in a top view of the first conductive via structure 150a (Fig. 2B) and the second conductive via structure 150b (Fig. 2B), a first width (vertical length of 150a in Fig. 2B) of the first conductive via structure is greater than a first length (horizontal length of 150a in Fig. 2B) of the first conductive via structure, a second width (vertical length of 150b in Fig. 2B) of the second conductive via structure is greater than a second length (horizontal length of 150b in Fig. 2B) of the second conductive via structure, and a first width direction (vertical direction in Fig. 2B) of the first conductive via structure is substantially parallel to a second width direction (vertical direction in Fig. 2B) of the second conductive via structure.  
Regarding claim 13, Tsao146 discloses a semiconductor device structure, comprising: 
a substrate 102 (Fig. 1B, paragraph 0020) having a fin structure 110a (Fig. 1B, paragraph 0024); 
an source/drain structure 128a (Fig. 3G, paragraph 0044) over the fin structure 110 (Fig. 3G); 
a first dielectric layer 134 (Fig. 3G, paragraph 0046) over the source/drain structure 128a (Fig. 3G) and the substrate (not shown in Fig. 3G but see 102 in Fig. 1B); 
a conductive contact structure 145 (Fig. 3G, paragraph 0057) passing through the first dielectric layer 134 (Fig. 3G) and over the source/drain structure 128a (Fig. 3G); 
a second dielectric layer 142 (Fig. 3G, paragraph 0060) over the first dielectric layer 134 (Fig. 3G) and the conductive contact structure 145 (Fig. 3G); and 
a conductive via structure (146 and 148 in Fig. 3G, paragraph 0058) passing through the second dielectric layer 142 (Fig. 3G) and connected to the conductive contact structure 145 (Fig. 3G), wherein the conductive via structure 150a (Fig. 2B) has a first width (vertical length of 150a in Fig. 2B) and a length (horizontal length of 150a in Fig. 2B), and the first width (vertical length of 150a in Fig. 2B) is greater than the length (horizontal length of 150a in Fig. 2B) in a top view of the conductive via structure.  
Regarding claim 16, Tsao146 further discloses the semiconductor device structure as claimed in claim 11, further comprising: a first conductive line 170 (Fig. 3G, paragraph 0065) over the conductive via structure (146 and 148 in Fig. 3G) and the second dielectric layer 142 (Fig. 3G), wherein the first conductive line 170 (Fig. 3G) is electrically connected to the source/drain structure 128a (Fig. 3G) through the conductive contact structure 145 (Fig. 3G) and the conductive via structure (146 and 148 in Fig. 3G); and a second conductive line 172 (Fig. 5F, paragraph 0065) over the second dielectric layer 142 (Fig. 5F), wherein a first line width (horizontal length of 170 in Fig. 5F) of the first conductive line 170 (Fig. 5F) is greater than a second line width (vertical length of 172 in Fig. 5F) of the second conductive line 172 (Fig. 5F).  
Regarding claim 17, Tsao146 discloses a method for forming a semiconductor device structure, comprising: 
providing a substrate 110a (Fig. 3G, paragraph 0024) having a fin structure 110a (Fig. 1B, paragraph 0024); 
forming a source/drain structure 128a (Fig. 3G, paragraph 0044) over the fin structure 110 (Fig. 3G); 
forming a first dielectric layer 134 (Fig. 3G, paragraph 0046) over the source/drain structure 128a (Fig. 3G) and the substrate (not shown in Fig. 3G but see 102 in Fig. 1B); 
forming a conductive contact structure 145 (Fig. 3G, paragraph 0057) in the first dielectric layer 134 (Fig. 3G) and over the source/drain structure 128a (Fig. 3G); 
forming a second dielectric layer 142 (Fig. 3G, paragraph 0060) over the first dielectric layer 134 (Fig. 3G) and the conductive contact structure 145 (Fig. 3G); and 
forming a conductive via structure (146 and 148 in Fig. 3G, paragraph 0058) passing through the second dielectric layer 142 (Fig. 3G) and connected to the conductive contact structure 145 (Fig. 3G), wherein the conductive via structure (146 and 148 in Fig. 3G) has a substantially strip shape (see 150a in Figs. 3G and 2B) in a top view of the conductive via structure.  
Regarding claim 18, Tsao146 further discloses the method for forming the semiconductor device structure as claimed in claim 17, wherein the conductive via structure (146 and 148 in Fig. 3G) is in direct contact with the conductive contact structure 145 (Fig. 3G).  
Regarding claim 20, Tsao146 further discloses the method for forming the semiconductor device structure as claimed in claim 17, further comprising: forming a conductive line 170 (Fig. 3G, paragraph 0065) over the conductive via structure (146 and 148 in Fig. 3G) and the second dielectric layer 142 (Fig. 3G).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsao146 as applied to claim 2 above, and further in view of Yang et al. (US 2020/0105938) (hereafter Yang).
Regarding claim 3, Tsao146 discloses the semiconductor device structure as claimed in claim 2, however Tsao146 does not disclose the first conductive contact structure wraps around an upper portion of the first source/drain structure.  
Yang discloses the first conductive contact structure 254 (Fig. 14B, paragraph 0037) wraps around an upper portion of the first source/drain structure 252 (Fig. 14B, paragraph 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsao146 to form the first conductive contact structure wraps around an upper portion of the first source/drain structure, as taught by Yang, since source/drain contact resistance (Yang, paragraph 0037) can be reduced by cladding source/drain structures 250 (Yang, Fig. 14B, paragraph 0037) due to the increasing contact area between silicide layers 254 (Yang, Fig. 14B, paragraph 0037) and EPI S/D features 252 (Yang, Fig. 14B, paragraph 0037).

Claims 6, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsao146 as applied to claims 1, 11, and 17 above, and further in view of Tsao (US 2019/0080969) (hereafter Tsao969).
Regarding claim 6, Tsao146 further discloses the semiconductor device structure as claimed in claim 1, wherein the first source/drain structure 128a (Fig. 3G) has a first side (left side of 128a in Fig. 3G) and a second side (right side of 128a in Fig. 3G), the second side (right side of 128a in Fig. 3G) is opposite to the first side (left side of 128a in Fig. 3G).
Tsao146 does not disclose the first conductive via structure continuously extends across the first side and the second side.  
Tsao969 discloses the first conductive via structure 50_1 (Fig. 2, paragraph 0022) continuously extends across the first side (left lateral surface of 25_1 in Fig. 2) and the second side (right lateral surface of 25_1 in Fig. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsao146 to form the first conductive via structure continuously extends across the first side and the second side, as taught by Tsao969, since each source/drain contact (also referred to as “contact”) (Tsao969, Fig. 2, paragraph 0022) is capable of connecting the source/drain region of corresponding transistor to the overlying level. In addition, since a change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955). Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 15, Tsao146 discloses the semiconductor device structure as claimed in claim 11, however Tsao146 does not disclose the first width of the conductive via structure is greater than a second width of the source/drain structure, and a first width direction of the conductive via structure is substantially parallel to a second width direction of the source/drain structure.  
Tsao969 discloses the first width (horizontal length of 50_1 in Fig. 2) of the conductive via structure 50_1 (Fig. 2, paragraph 0022) is greater than a second width (horizontal length of 25_1 in Fig. 2) of the source/drain structure 25_1 (Fig. 2, paragraph 0028), and a first width direction (horizontal direction in Fig. 2) of the conductive via structure 50_1 (Fig. 2) is substantially parallel to a second width direction (horizontal direction in Fig. 2) of the source/drain structure 25_1 (Fig. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsao146 to form the first width of the conductive via structure is greater than a second width of the source/drain structure, and a first width direction of the conductive via structure is substantially parallel to a second width direction of the source/drain structure, as taught by Tsao969, since each source/drain contact (also referred to as “contact”) (Tsao969, Fig. 2, paragraph 0022) is capable of connecting the source/drain region of corresponding transistor to the overlying level. In addition, since a change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955). Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 19, Tsao146 discloses the method for forming the semiconductor device structure as claimed in claim 17, however Tsao146 does not disclose the conductive via structure extends across the source/drain structure.  
Tsao969 discloses the conductive via structure 50_1 (Fig. 2, paragraph 0022) extends across the source/drain structure 25_1 (Fig. 2, paragraph 0028).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsao146 to form the conductive via structure extends across the source/drain structure, as taught by Tsao969, since each source/drain contact (also referred to as “contact”) (Tsao969, Fig. 2, paragraph 0022) is capable of connecting the source/drain region of corresponding transistor to the overlying level. In addition, since a change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955). Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tsao146 as applied to claim 11 above, and further in view of Choi et al. (US 2016/0233164) (hereafter Choi).
Regarding claim 14, Tsao146 discloses the semiconductor device structure as claimed in claim 11, however Tsao146 does not disclose the conductive via structure has a substantially oval shape.  
Choi discloses the conductive via structure 160 (Fig. 16, paragraph 0062, wherein “oval”) has a substantially oval shape.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsao146 to form the conductive via structure has a substantially oval shape, as taught by Choi, since a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing oval shape from shapes listed in Choi (e.g. circle, an oval, or a polygon); if this leads to the anticipated success, in the instant case providing an electrical connection to a source/drain structure, it is likely the product not of innovation but of ordinary skill. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        


/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813